Citation Nr: 9918643	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  95-25 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the appellant's claim of 
entitlement to service connection for the cause of death of 
the veteran.  The appellant is the widow of the veteran.

The case was previously before the Board in December 1996, 
when it was remanded for additional records and a medical 
opinion.  The requested development has been completed to the 
extent necessary.  The Board now proceeds with its review of 
the appeal.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
appellant's claim has been obtained.

2.  The veteran died on April [redacted] 1995.  

3.  The immediate cause of the veteran's death was 
respiratory arrest due to or as a consequence of severe 
debilitation due to or as a consequence of advanced 
rheumatoid arthritis.

4.  At the time of the veteran's death, service connection 
had been established for pulmonary tuberculosis, moderately 
advanced, inactive, evaluated as noncompensable.

5.  The medical evidence does not establish that rheumatoid 
arthritis was incurred during service or within one year 
thereafter, or that pneumonia or urinary tract pathology were 
incurred during service.

6.  The medical evidence does not establish that service-
connected tuberculosis caused or contributed substantially or 
materially to cause the veteran's death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310, 3.312 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are negative for any 
complaints or findings of rheumatoid arthritis, pneumonia, or 
urinary tract pathology.

The veteran was diagnosed as having pulmonary tuberculosis, 
reinfection type, moderately advanced, active, with 
adhesions, in September 1949.  During hospitalization from 
March to June 1950, he underwent right pneumonolysis and 
pneumothorax refills, with complete severance of the 
adhesions.  On discharge from the hospital, the veteran's 
tuberculosis was inactive. 

Numerous follow-up examinations continued to show inactive 
pulmonary tuberculosis, chronic, minimal, with maximum 
involvement moderately advanced.  

The veteran was noted to suffer from rheumatoid arthritis 
during hospitalization at Coffee General Hospital in May 
1979.  During hospitalization in September 1979, pertinent 
diagnoses included active rheumatoid arthritis and pulmonary 
tuberculosis, moderately advanced, inactive.  J.E. Pittman, 
M.D. reported in March 1980 that he had treated the veteran 
since September 1979.  Again, pertinent diagnoses included 
active rheumatoid arthritis and pulmonary tuberculosis, right 
upper lobe, moderately advanced, inactive.  

The veteran was diagnosed as having advanced rheumatoid 
arthritis during VA treatment in August 1983, and he received 
treatment for this condition on a regular basis.  October 
1983 x-rays of the lungs showed, in pertinent part, extensive 
opacification and fibrosis of the right pulmonary apex with 
loss of volume and mediastinal and tracheal shift and 
elevation of the right diaphragm.  A pleuritic reaction was 
also seen in the right costophrenic angle and right lung base 
anteriorly.

On VA examination in December 1983, the veteran reported 
having shortness of breath since the 1950s, which had 
increased in the last few years with minimal exertion.  A 
chest x-ray showed no change since October 1983.  The veteran 
also complained of arthritis moving from one joint to another 
since 1950, which got worse in 1979.  The examiner diagnosed 
pleural opacification and loss of volume of the right 
pulmonary apex status post tuberculosis.  Pulmonary function 
tests were described as good.

The veteran was hospitalized at Wiregrass Hospital in January 
1995 complaining of abdominal pain, nausea, vomiting, fever 
and chills.  A home health care nurse had noticed crackles 
and rales in his lungs.  He had some cough and congestion at 
home.  His condition had been deteriorating rapidly over the 
past several months with increasing weakness and inability to 
get out of bed.  He had a recent admission for bronchitis and 
a urinary tract infection.  His past medical history was 
significant for severe, advanced rheumatoid arthritis and old 
tuberculosis.  On examination, crackles and rales were noted 
in the bases of the lungs bilaterally.  Chest x-ray showed 
chronic changes with suggestion of acute infiltration on the 
left.  Discharge diagnoses (by David H. Arnold, M.D.) 
included acute urinary tract infection; lung congestion, rule 
out pneumonia; coronary artery bypass; rheumatoid arthritis; 
and chronic obstructive pulmonary disease.

The veteran was re-admitted to Wiregrass Hospital in April 
1995.  His complaints included nausea, vomiting, abdominal 
pain, difficulty urinating, fever and chills.  He also had 
quite a bit of congestion and cough with increasing shortness 
of breath.  He was pretty much confined to bed because of 
arthritis.  His condition had been deteriorating over the 
past six months.  Past medical history was significant for 
rheumatoid arthritis and a long history of tuberculosis of 
the right lung many years ago.  On review of systems, the 
veteran had frequent chest pain, shortness of breath, 
difficulty moving, poor appetite, intermittent abdominal 
pain, and pain and swelling of the joints.  His respirations 
were labored and he was extremely ill appearing.  There was 
marked congestion in the upper airways bilaterally.  The 
lower lungs were fairly clear.  The veteran died on April [redacted] 
1995.  Diagnoses included congestion; vomiting; dehydration; 
urinary tract infection; severe, advanced rheumatoid 
arthritis; and severe cachexia.  Cause of death was listed as 
pneumonia; urinary tract infection; possible sepsis; 
dehydration; severe advanced rheumatoid arthritis; and immune 
deficiency secondary to prednisone therapy.  David H. Arnold, 
M.D. indicated that the veteran developed respiratory arrest 
secondary to his advanced debilitated state and subsequently 
died.

The death certificate listed respiratory arrest due to or as 
a consequence of severe debilitation due to or as a 
consequence of advanced rheumatoid arthritis as the immediate 
cause of the veteran's death.  The approximate interval 
between onset of respiratory arrest and death was immediate.  
The approximate interval between onset of advanced rheumatoid 
arthritis and death was 30 years.  An autopsy was not 
performed.

At the time of the veteran's death, he was service connected 
only for pulmonary tuberculosis, moderately advanced, 
inactive, evaluated as noncompensable. 

The RO denied entitlement to service connection for the cause 
of the veteran's death in May 1995.  The appellant appealed 
the RO's decision to the Board.  In her July 1995 substantive 
appeal, she stated that the pulmonary fibrosis scarring 
secondary to the veteran's old tuberculosis was a significant 
causative factor of his death.

David H. Arnold, M.D., a family practitioner, reported in 
July 1995 that the veteran died in April 1995 as a result of 
multiple medical problems.  He further stated that:

[THE VETERAN] HAD A HISTORY OF SEVERE 
TUBERCULOSIS IN THE DISTANT PAST ASSOCIATED 
WITH PULMONARY FIBROSIS AND COPD.  HIS LAST 
ADMISSION TO THE HOSPITAL WAS AS A RESULT 
OF SEVERE COUGH, CONGESTION AND SHORTNESS 
OF BREATH ASSOCIATED WITH HIS CHRONIC LUNG 
CONDITION.  HE HAS HAD RHEUMTOID ARTHRITIS 
WITH ADVANCED DEGENERATIVE CHANGES AND 
URINARY TRACT INFECTION.  HE HAD BEEN IN 
EXTREMELY POOR HEALTH AND HAD BEEN 
DETERIORATING OVER SEVERAL MONTHS PRIOR TO 
HIS DEATH.  HE DEVELOPED RESPIRATORY 
FAILURE ASSOCIATED WITH HIS ADVANCED LUNG 
DISEASE AND SUBSEQUENT RESPIRATORY ARREST 
ON 4-7-95.  THE PULMONARY FIBROSIS SCARRING 
SECONDARY TO THE OLD TB IS THE SIGNIFICANT 
CAUSING FACTOR IN THE [VETERAN'S] DEATH.  

In November 1995, a VA doctor, Diplomate American Board of 
Surgery, reviewed the veteran's claims file and provided a 
detailed account of his medical history.  The doctor stated 
that:

The veteran had scarring of the right apex 
due to his service connected tuberculosis 
with only very mild respiratory impairment 
on his last pulmonary function test in 
1984.  His primary problems at the time of 
death were his debilitation due to 
rheumatoid arthritis and treatment with 
methotrexate and prednisone.  An acute 
urinary tract infection with apparent 
sepsis was apparently the actual cause of 
death.  Respiratory arrest is a terminal 
event and not a true diagnostic term in the 
ICD9CM.  It is my opinion that the service 
connected tuberculosis does not . . . 
qualify as a contributory cause of death.  
It is not shown from the record to 
contribute substantially or materially to 
the cause of death.  The record also does 
not show that the tuberculosis was of 
itself of a progressive or debilitating 
nature.

The Board remanded the case in December 1996 to have a VA 
specialist in pulmonary medicine review the medical records 
in the claims file and render an opinion on the likelihood 
that the veteran's service-connected tuberculosis contributed 
substantially or materially to cause his death or had a 
material influence in accelerating death.  In January 1999, 
the examiner reviewed the veteran's claims file and provided 
a detailed account of his medical history.  The examiner 
indicated that respiratory arrest, the immediate cause of the 
veteran's death as listed on the death certificate, was well 
noted to be cessation of breathing and a mode of exodus for 
all.  It was listed as due to severe debilitation with a 
contributing cause of advanced rheumatoid arthritis for 30 
years.  The examiner further stated that he agreed with the 
previous VA doctor that it was not clear how a distant 
history of treated tuberculosis significantly contributed to 
the veteran's immediate cause of death in April 1995 during 
his terminal admission.


II.  Legal Analysis

The appellant's claim is found to be well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The duty to 
assist the veteran has been satisfied.  It appears from the 
claims file that most, if not all, of the relevant treatment 
records have been obtained.  It is possible that additional 
treatment records are available, including from David H. 
Arnold, M.D.  It is not necessary, however, that the Board 
remand this case to obtain additional treatment records. The 
appellant has not stated that any additional treatment 
records would contain any medical opinions as to the cause of 
the veteran's death and a medical opinion from Dr. Arnold is 
already of record.  Sufficient evidence is of record to 
fairly decide the appellant's claim.

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312(a) (1998).  A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b) 
(1998).  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection. 38 C.F.R. § 3.312(c)(1) 
(1998).  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3) (1998).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (1998).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), (b), (d) (1998).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for arthritis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

The appellant does not allege, nor does the evidence of 
record establish, that the veteran's rheumatoid arthritis, 
pneumonia, or urinary tract infection with sepsis were 
incurred during service.  There is no competent medical 
evidence showing that rheumatoid arthritis, pneumonia, or a 
urinary tract infection with sepsis developed during service 
or that rheumatoid arthritis developed to a compensable 
degree within one year after separation from active service.  
See 38 U.S.C.A. §§ 1101(3), 1112 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307(a), 3.309(a) (1998).  The first evidence 
of record showing the presence of these disabilities was 
dated many years the veteran's separation from service.  
Moreover, the record lacks evidence of a nexus, or link, 
between these post-service disabilities and the veteran's 
active service.  There are no medical opinions contained in 
any of the veteran's post-service medical records relating 
rheumatoid arthritis, pneumonia, or a urinary tract infection 
with sepsis to any event in active service or to any post-
service continuity of symptomatology.

Rather, in this case the appellant argues that the veteran's 
service-connected tuberculosis caused his death.  The record 
includes some medical evidence that is favorable to the 
appellant's claim and some that is not favorable, and the 
Board must assess the probative weight of this evidence in 
rendering a decision.  To this end, the Board must analyze 
the credibility and probative value of the evidence, account 
for evidence which it finds to be persuasive or unpersuasive, 
and provide reasons for rejecting any evidence favorable to 
the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, the 
Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Evidence in support of the appellant's claim includes the 
July 1995 medical opinion of Dr. Arnold.  Among the evidence 
not favorable to the appellant's claim are the November 1995 
and January 1999 VA examiners' medical opinions. 

The Board finds as fact that the veteran was service 
connected for tuberculosis. Concerning the matter of whether 
the veteran's service-connected tuberculosis directly caused 
or contributed to his death, the Board further finds that the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death 
because the medical evidence that rules out a connection 
between the service-connected tuberculosis and the veteran's 
death is more persuasive and of greater weight than the 
medical evidence that favors such a connection.  

The Board finds the greater probative weight must be given to 
the opinions of VA examiners, and particularly to the 
November 1995 VA doctor, because:  (1) the VA examiners' 
opinions form a medical consensus that the veteran's service-
connected tuberculosis did not contribute substantially or 
materially to the cause of his death; (2) the VA examiners 
reviewed and provided detailed accounts of the veteran's 
medical history as evidenced in the treatment records, and 
based their opinions upon that history; and (3) the November 
1995 VA doctor provided a rationale for his opinion that the 
veteran's tuberculosis did not contribute substantially or 
materially to his death.  The doctor noted that the veteran's 
tuberculosis was not of a progressive or debilitating nature 
and caused only very mild respiratory impairment on his last 
pulmonary function test.  Dr. Arnold's statement contains no 
supporting clinical findings and appears to be an unsupported 
assertion. 

The Board has also considered the appellant's statements that 
the veteran's service-connected tuberculosis caused his 
death.  However, there is no indication that the appellant 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For these reasons, the Board concludes that the evidence 
against the appellant's claim is more probative and finds as 
fact that the service-connected tuberculosis did not cause or 
contribute to death.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the claim, and 
service connection for the cause of the veteran's death may 
not be granted.


ORDER

Entitlement to service connection the cause of the veteran's 
death is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

